USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 1 of 37




  REMOVAL TO FEDERAL COURT

               STATE COURT RECORD

                          STATE OF INDIANA

                    Tippecanoe County Superior Court

                         79D01-2009-CT-000182

                           PETAR TCHOTROV

                                      v.

     ADAM J. RAUSCH and TRANSCORR, LLC d/b/a VENTURE
                        LOGISTICS
01210304                                                               567789ÿÿ 8
              9:;<IN/ND
           USDC   ÿ;<ÿ>?@ÿ@:Aÿ?BC;D;E4:21-cv-00010-TLS-APR
                            case      FÿD?GH@ÿHAD?HIJÿKBC;D;EFÿHAD?HI<ÿ?BÿD?document
                                                                             GH@ÿLH?DAAI;>M<ÿNEOfiled
                                                                                         1-1     ÿ?>FOÿ02/03/21
                                                                                                       PAÿ?P@E;>AIÿI;page
                                                                                                                     HAD@FOÿBH2?Nof 37
                @:AÿD?GH@ÿNE;>@E;>;>MÿEÿLEH@;DGFEHÿHAD?HIJ
   QA@EHÿ9D:?@H?RÿRJÿSIENÿTJÿUEG<D:Vÿ9HE><D?HHVÿWWXÿIYPYEÿZA>@GHAÿW?M;<@;D<
   [\]^ÿ̀abc^d                                   efghijkhhfj[ljhhhimk
   [nado                                         lpqq^r\sn^ÿtaq^dpndÿ[nadoÿi
   luq^                                          [lÿjÿ[pvpwÿlndo
   xpw^y                                         hfzk{zkhkh
   to\oa]                                        hfzk{zkhkhÿ|ÿ~^sypsÿÿ\ropv^ÿ
   QEH@;A<ÿ@?ÿ@:AÿXE<A
   g^^sy\so \a]r|ÿy\bÿ
       yyd^]]
     fhekÿ̀ÿhhÿ
     `^ÿprbnsy|ÿ`ÿ{efe
       oonds^u
     nc^doÿÿxnn]ÿ
     khmm{|ÿ^\y|ÿ^o\ps^y
     tÿÿ `|ÿ~ÿ
     hiÿsyp\s\ÿv^sa^ÿ
     tapo^ÿkhhÿ
     syp\s\qnwp]|ÿ`ÿ{khk
     iejkejhhh
       oonds^u
     us]^uÿg\vpyÿ
     kf{{f|ÿ^o\ps^y
     hiÿsyp\s\ÿv^sa^ÿ
     tlÿkhhÿ
     syp\s\qnwp]|ÿ`ÿ{khk
     iejkejhhh
   g^^sy\so ld\s]rndd|ÿ[ÿyzcz\ÿ^soad^ÿnp]opr]




1166917 811185677891 0!"#!$%0&'0!(!$32)*8)"%5%0+,' 3,84!-3./0142'-2345649718 41.
01210304                                                       567789ÿÿ 8
      IJJD HKK IN/ND case 4:21-cv-00010-TLS-APR
          USDC                                                   document 1-1 filed 02/03/21 page 3 of 37
      ALCÿME<:K<NCDÿ9DCAHKKÿOHDEHDKÿPPQFÿQBD<K><=Hÿ9H>D<ÿ
      RSÿOCT>Bÿ9CK>ÿUC;Jÿ
      V=J<;=;WC:<KFÿVXÿRYZS[
      I>>CD=H\
      UC]HD>ÿU^ÿ_CCKÿ
      `ZabbcRcFÿPH;JFÿUH>;<=HJ
      PMdVOÿeÿdIfXMUFÿPP9ÿ
      caSÿV=J<;=;ÿIEH=THÿ
      OT<>HÿZaaÿ
      V=J<;=;WC:<KFÿVXÿRYZaZ
      gShiZghiacaajdk
      I>>CD=H\
      P\=KH\ÿl;E<Jÿ
      `gZc[RR[FÿUH>;<=HJ
      caSÿV=J<;=;ÿIEH=THÿ
      O@MÿZaaÿ
      V=J<;=;WC:<KFÿVXÿRYZaZ
      gShiZghiacaajdk
   9:;<=><? @ABC>DCEFÿ9H>;D
      I>>CD=H\
      UCmÿn\DC=ÿ
      `ZSZYbR[FÿUH>;<=HJ
      oH=ÿXT==ÿP;pÿqrAHÿ
      SaRÿ_D;=s:<=ÿUC;Jÿ
      n:CCm<=t>C=FÿVXÿRhRaR
      bSZiggZi[RcSjdk
   uvwxyxzx{|}~zÿu~ÿ~w
   a[LZRLZaZa
   a[LZcLZaZa
                QCmW:;<=>ÿCDÿl;m;tHK
                _<:HJÿn\                   @ABC>DCEFÿ9H>;D
                _<:HÿO>;mW                 a[LZRLZaZa
   a[LZcLZaZa
                IWWH;D;=AH
                _CDÿ9;D>\                  @ABC>DCEFÿ9H>;D
                _<:HÿO>;mW                 a[LZRLZaZa
   a[LZcLZaZa
                OTmmC=Kÿ>CÿIJ;mÿ^ÿU;TKAB
                _<:HJÿn\                 @ABC>DCEFÿ9H>;D
                _<:HÿO>;mW               a[LZRLZaZa



1166917 811185677891 0!"#!$%0&'0!(!$32)*8)"%5%0+,' 3,84!-3./0142'-2345649718 01.
01210304                                                          567789ÿÿ 8
   9:;<=;USDC
         <9<9 IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 4 of 37
              ABCCDEFÿHDÿIJKEFLDJJMÿNNO
              PQRSTÿUVW                       ILXDHJDYMÿZSHKJ
              PQRSÿAHKC[W                     9:;<\;<9<9
   >9;?9;<9<9
              ][[SKJKELSÿD^ÿ__PÿKETÿNP`
              PDJÿZKJHVW                      _KBFLXMÿ]TKCÿab
              PDJÿZKJHVW                      IJKEFLDJJMÿNNOÿT;c;KÿdSEHBJSÿNDeQFHQLF
              PQRSÿAHKC[W                     >9;?9;<9<9
   >9;?9;<9<9
              fEQHQKRÿgDHQDEÿ^DJÿ]BHDCKHQLÿhERKJeSCSEHÿD^ÿIQCS
              PQRSTÿUVW                       _KBFLXMÿ]TKCÿab
              PQRSTÿUVW                       IJKEFLDJJMÿNNOÿT;c;KÿdSEHBJSÿNDeQFHQLF
              PQRSÿAHKC[W                     >9;?9;<9<9
   >9;?>;<9<9
              gDHQDEÿ^DJÿhERKJeSCSEHÿD^ÿIQCSÿPQRSTÿiiiiÿ>9;?9;<9<9ÿWÿNVEFSVÿ̀KYQTj_DcSJHÿ_bÿPDDFj_DCÿUVJDE
   >>;9:;<9<9
                _SHBJEÿD^ÿASJYQLSÿ^DJÿIJKEFLDJJÿNNO
                PQRSTÿUVW                      ILXDHJDYMÿZSHKJ
                PQRSÿAHKC[W                    >>;9:;<9<9
   >>;?9;<9<9
                `S^SETKEHFkÿ]EFlSJÿHDÿZRKQEHQmkFÿODC[RKQEH
                PQRSTÿUVW                     _KBFLXMÿ]TKCÿab
                PQRSTÿUVW                     IJKEFLDJJMÿNNOÿT;c;KÿdSEHBJSÿNDeQFHQLF
                PQRSÿAHKC[W                   >>;?9;<9<9
   ><;>>;<9<9
                gDHQDEÿ^DJÿgSTQKHQDE
                PQRSTÿUVW                     ILXDHJDYMÿZSHKJ
                PQRSÿAHKC[W                   ><;>>;<9<9
   ><;>>;<9<9
                gDHQDEÿ^DJÿZJSiHJQKRÿODE^
                PQRSTÿUVW                     ILXDHJDYMÿZSHKJ
                PQRSÿAHKC[W                   ><;>>;<9<9
   ><;><;<9<9
                gDHQDEÿ^DJÿgSTQKHQDEÿPQRSTÿiiiiÿ><;>>;<9<9ÿWÿNVEFSVÿ̀KYQTj_DcSJHÿ_bÿPDDFj_DCÿUVJDEÿgDHQDEÿPQRSTÿiiiiÿ><;>>;<9<9ÿW
                NVEFSVÿ̀KYQTj_DcSJHÿ_bÿPDDFj_DCÿUVJDE
   ><;>@;<9<9
                ASHHQEeÿIAO
                nDHQLSTW                      UVJDEMÿ_DC
                nDHQLSTW                      `KYQTMÿNVEFSV
                nDHQLSTW                      PDDFMÿ_DcSJHÿ_b
                oJTSJÿAQeESTW                 ><;>@;<9<9
1166917 811185677891 0!"#!$%0&'0!(!$32)*8)"%5%0+,' 3,84!-3./0142'-2345649718 21.
01210304                                                             567789ÿÿ 8
   :;<:=<USDC
         ;>;> IN/ND case 4:21-cv-00010-TLS-APR document 1-1                                  filed 02/03/21 page 5 of 37
             @ABACDEFGHÿJKKELFAMÿNEFOALAFHAÿPHDAQRBAQÿOELÿ>;<:?<;>;:ÿSKÿ:TU>ÿVWX
   :;<:?<;>;>
                 YLQALÿZPPRAQÿ[[[[ÿ:;<:=<;>;>ÿTÿ\MFPAMÿ]S^GQ_`EaALKÿ̀XÿbEEP_`EcÿdMLEFÿeASLGFfÿgHDAQRBGFfÿJHKG^GKMÿ[[[[ÿ:;<:=<;>;>ÿT
                 \MFPAMÿ]S^GQ_`EaALKÿ̀XÿbEEP_`EcÿdMLEF
   >:<:;<;>;:
                 VBSGFKGhiPÿVLABGcGFSLMÿ\GPKÿEOÿjGKFAPPAPÿSFQÿklDGaGKP
                 bGBAQÿdMT                        @HDEKLE^mÿVAKSL
                 bGBAÿgKScCT                      >:<:;<;>;:
   >;<:?<;>;:
                 gAPPGEFT
                            >;<:?<;>;:ÿ:TU>ÿVWmÿnRQGHGSBÿYoHALTÿjGBBGScPmÿ̀SFQMÿn
   pqbrs rtqsuÿwrxyz{s|qyr
   }  GFSFHGSBÿdSBSFHAPÿLA~AHKAQÿSLAÿHRLLAFKÿLACLAPAFKSKGEFPÿEOÿKLSFPSHKGEFPÿCLEHAPPAQÿaMÿKDAÿNBALPÿYoHAXÿVBASPAÿFEKAÿKDSKÿSFM
     aSBSFHAÿQRAÿQEAPÿFEKÿLA~AHKÿGFKALAPKÿKDSKÿDSPÿSHHLRAQÿÿGOÿSCCBGHSaBAÿÿPGFHAÿKDAÿBSPKÿCSMcAFKXÿbELÿRAPKGEFP<HEFHALFPÿLAfSLQGFf
     aSBSFHAPÿPDEFmÿCBASPAÿHEFKSHKÿKDAÿNBALPÿYoHAX
                    ÿ
   VBSGFKGh
   dSBSFHAÿ]RAÿSPÿEOÿ>;<>U<;>;:ÿ
   NDSLfAÿgRccSLM
   NERLKÿNEPKPÿSFQÿbGBGFfÿbAAP                                               :=X>>              >X>>                :=X>>
   @LSFPSHKGEFÿgRccSLM
   ><;<;>;>           @LSFPSHKGEFÿJPPAPPcAFK                               :=X>>
   ><;<;>;>           kBAHKLEFGHÿVSMcAFK                                   :=X>>

               qÿqÿry|ÿ|ÿyxqtqsuÿtyz|ÿztyzÿxqtqsuÿztyzÿyxÿtyz|ÿzytqrÿ{sÿyruÿÿy|sqrÿqzt|uÿxzy{
               |ÿtyz|ÿ{sqr|sqrqrÿsÿsz|qtuszÿztyz




1166917 811185677891 0!"#!$%0&'0!(!$32)*8)"%5%0+,' 3,84!-3./0142'-2345649718 91.
01210304                                                       567789ÿÿ 8
           USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 6 of 37




1166917 811185677891 0!"#!$%0&'0!(!$32)*8)"%5%0+,' 3,84!-3./0142'-2345649718 .1.
                                               79D01 -2009-CT-0001 82                                                Filed: 9/24/2020 9:33   PM
                                                                                                                                       Clerk
USDC IN/ND case 4:21-cv-00010-TLS-APR       document
                              Tippecanoe Superior Court 1-1 filed 02/03/21 page 7 of 37
                                                                            1                                     Tippecanoe County, Indiana




STATE OF INDIANA                           )                      IN   THE TIPPECANOE                         COURT
                                               SS:
COUNTY OF TIPPECANOE;                                             CAUSE NO.

PETAR TCHOTROV

           VS.

ADAM RAUSCH and
            J.

TRANSCORR, LLC d/b/a Venture Logistics

                                     COMPLAINT FOR DAMAGES

           Comes now the Plaintiff,            Petar Tchotrov,   by counsel,       Rom Byron 0f Ken Nunn Law
Ofﬁce, and for his cause 0f action against the Defendants,                        Adam J.   Rausch and Transcorr,
LLC   d/b/a Venture Logistics, alleges and states as follows:


                                  STATEMENT AND JURISDICTION

           1.       This   is   a clear liability collision in Which Defendants’ tractor cab                           was
negligently driven         by Adam    J.   Rausch, causing a collision With the tractor             trailer   driven by
Plaintiff, Petar      Tchotrov.       As       a result of the collision, Plaintiff has incurred medical
expenses, lost wages, property damage and other special expenses in an amount to be proven
at trial   of this cause.


           2.      Jurisdiction    and venue are appropriate          Tippecanoe County, Indiana, as said
                                                                       in
collision occurred Within the boundaries 0f                  Tippecanoe County, State 0f Indiana.



                                       FIRST CAUSE OF ACTION

                                 NEGLIGENCE OF PETAR TCHOTROV

           3.      Plaintiff realleges         and incorporates herein by reference paragraphs                1   through
2 above as       if fully restated   verbatim.


           4.       On or about August 5         ,
                                                     2020, the defendant,       Adam J. Rausch, negligently drove
a tractor cab, striking the tractor trailer driven             by   Plaintiff, Petar    Tchotrov.


           5.      Defendant      Adam J.       Rausch had a duty to operate          his tractor cab in a safe         and
reasonable manner.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 8 of 37


         6.       Defendant      Adam     J.    Rausch       failed in the   above mentioned duties and            is

therefore negligent.


         7.       Defendant     Adam J.       Rausch’s negligence was the direct and proximate cause
0f Plaintiff’ s   injuries.



         8.       Plaintiff Petar Tchotrov’s injuries            and damages are permanent.


         9.       As   a direct and proximate result of              Adam     J.   Rausch’s negligence, Petar
Tchotrov has suffered         lost   wages.


         10.      Plaintiff, Petar     Tchotrov, has incurred medical              bills for the   treatment 0f his
injuries directly resulting      from   this collision.



         11.      As    a direct and proximate result of             Adam     J.    Rausch's negligence, Petar
Tchotrov has experienced physical and mental pain and suffering,                           lost    wages, property
damage, and has        lost the ability to    perform usual      activities, resulting in   a diminished quality
of life.



                                      SECOND CAUSE OF ACTION

                         NEGLIGENCE PER SE OF PETAR TCHOTROV

         12.      Plaintiff realleges    and incorporates herein by reference paragraphs                 1    through
11   above    as if fully restated    verbatim.


         13.      Adam J.     Rausch violated        state   and federal   statutes   and regulations including
but not limited t0 Title 9 0f the Indiana Code.


         14.      Defendant     Adam     J.    Rausch’s statutory Violations directly and proximately
caused   Plaintiff’s    damages and      injuries.



         15.      Defendant     Adam     J.    Rausch   is   negligent per se based 0n these statutory and
regulatory Violations.


                                       THIRD CAUSE OF ACTION

       RESPONDEAT SUPERIOR OF TRANSCORR, LLC d/b/a Venture Logistics

         16.      Plaintiff realleges    and incorporates herein by reference paragraphs                  1

through 15 above as        if fully restated     verbatim.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 9 of 37


       17.     Defendant      Adam J.     Rausch was the employee, agent,             servant, or
independent contractor for Transcorr,           LLC     d/b/a Venture Logistics. Accordingly,
Transcorr,   LLC   d/b/a Venture Logistics        is   vicariously liable for the acts 0f Defendant
Adam J. Rausch for the causes        0f action above.


       WHEREFORE, the Plaintiff,               Petar Tchotrov,      by counsel    Rom Byron 0f Ken Nunn
Law Ofﬁce, demands judgment against the Defendants, Adam J. Rausch and Transcorr,
LLC d/b/a Venture Logistics for permanent injuries in a reasonable amount t0 be
determined   at the trial   0f this cause, for medical expenses,          10st   wages, property damage,
and other special expenses, court costs and             all   other just and proper relief in the premises.


                                          KEN NUNN LAW OFFICE


                                          BY:      s/ Rom       Byron
                                                    Rom       Byron, #2 1 268—49
                                                    KEN NUNN LAW OFFICE
                                                       104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (8 1 2) 332-9451
                                                    Fax: (812) 33 1-5321
                                                    E-mail:      romb@kennunn.com

                               REQUEST FOR TRIAL BY JURY

       Comes now the        plaintiff,   by   counsel,   Ken Nunn Law       Office,   and requests   that this


matter be tried by jury pursuant to Trial Rule 38.


                                          KEN NUNN LAW OFFICE


                                          BY:      s/ Rom       Byron
                                                    Rom Byron, #21268—49
                                                    KEN NUNN LAW OFFICE
                                                       104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail:      romb@kennunn.com
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 10 of 37




 Rom Byron, #21268-49
 Ken Nunn Law Office
 104 South Franklin Road
 Bloomington, IN 47404
 Telephone: 812-332-9451
 Fax Number: 812-331-5321
 Attorney for Plaintiff
                                           79D01 -2009-CT-0001 82                                   Filed: 9/24/2020 9:33   PM
                                                                                                                      Clerk
USDC IN/ND case 4:21-cv-00010-TLS-APR      document
                              Tippecanoe Superior Court 1-1 filed 02/03/21 page 11 of 37
                                                                       1                         Tippecanoe County, Indiana




                                         APPEARANCE FORM (CIVIL)
                                                     Initiating Party




             CAUSE NO:

   1.        Name   of ﬁrst   initiating party               Petar Tchotrov
                                                             29 1 7O Shiawassee Road
                                                             Farmington Hills, MI 48336-4955


  2.         Telephone 0f pro se      initiating party       NA

  3.         Attorney information (as applicable             Rom Byron #21268—49
             for service   0f process)                       Ken Nunn Law Ofﬁce
                                                             104 South Franklin Road
                                                             Bloomington, IN 47404
                                                             PHONE:           812 332-9451
                                                             FAX:             812 331-5321
                                                             Email:   r0m@kennunn.com


  4.         Case type requested                             CT   (Civil Tort)



   5.        Will accept   FAX service                       YES

  6.         Are there   related cases                       NO

  7.         Additional information required by
             State or Local Rules



  Continuation 0f Item        1   (Names of initiating       NAME:
  parties)                                                   NAME:

  Continuation of Item 3 (Attorney information
  as applicable for service 0f process)



                                                          s/Rom Byron
                                                         Attorney—at-Law
                                                         (Attorney information   shown above.)
                                                                  79D01 -2009-CT-0001 82                                                                     Filed: 9/24/2020 9:33   PM
                                                                                                                                                                              Clerk
      USDC IN/ND case 4:21-cv-00010-TLS-APR      document
                                    Tippecanoe Superior Court 1-1 filed 02/03/21 page 12 of 37            1                                              Tippecanoe County, Indiana


                                   CIRCUIT AND SUPERIOR COURTS FOR THE                               COUNTY OF TIPPECANOE
                                                                     STATE OF INDIANA
                                                               COURTHOUSE, 301 MAIN STREET
                                                                 LAFAYETTE, INDIANA 47901

Petar Tchotrov

                                                   Plaintiff(s)


                             VS.                                                                 N0.

Adam J. Rausch and Transcorr, LLC d/b/a Venture                        Logistics


                                                   Defendant(s)

                                                                               SUMMONS
The     State   of Indiana      to Defendant:     Adam J. Rausch, 9072 North 500W, New Richmond, IN 47967
            You have been           sued by the person(s) named           "plaintiff" in the court stated          above.

       The nature 0f the suit against you is stated in the complaint Which                           is   attached t0 this document.           It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you 0r your attorney, within Twenty (20) days, commencing the day
afteryou receive this summons, 0r judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.


         If you have a claim for relief against the plaintiff arising from the sa                             I.




your written answer.

           9/25/2020
Date:
                                                                                        CL
ROM BYRON, #2126849
ATTORNEY FOR PLAJNTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,            IN    47404
TELEPHONE;          (812)332—9451


                                                        ACKNOWLEDGMENT OF SERVICE OF SUMMONS
            A copy of the above summons and a copy of the complaint attached thereto were received by me at
2020.




                                                                                                  SIGNATURE OF DEFENDANT
PRAECIPE:       I   designate the following   mode of service to be used by the   Clerk.


XX          By certiﬁed      or registered mail with return receipt to above address.


U           By      Sheriff delivering a copy of summons and complaint personally t0 defendant or       by leaving a copy of the summons and complaint        at his   dwelling
            house or usual place 0f abode with some person of suitable age and discretion residing therein.


D           By                        d elivering a copy of summons and complaint personally     to defendant or   by leaving   a   copy of the summons and complaint     at

            his dwelling      house or usual place of abode.


U           By serving his      agent as provided by rule, statute or valid agreement, to-wit:


                                                                                                  KEN NUNN LAW OFFICE


                                                                                                  BY:      s/ROMBYRON
                                                                                                        ATTORNEY FOR PLAINTIFF
       USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 13 of 37

CERTIFICATE OF MAILING:                       I   certify that     on the   _ day of                               ,
                                                                                                                       2 020,    I   mailed a copy of this summons and a copy of the complaint t0 each of the
defendant(s) by (registered or certiﬁed mail requesting a return receipt signed by the addressee only, addressed t0 each of said defendant(s) at the address(es)
furnished     by plaintiff.

                  Dated   this   _ day 0f                      ,
                                                                   2 020.




                                                                                                                                             CLERK, TIPPECANOE CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                               Ihereby               certify that service            of summons with return receipt requested was mailed on the                                _ day of _
              ,
                  2 020, and that a copy of the return of receipt was received by                                 me on the           _ day of                             ,
                                                                                                                                                                               2 020, which copy         is   attached herewith.




                                                                                                                                             CLERK, TIPPECANOE CIRCUIT/SUPERIOR COURTS

CERTIFICATE 0F CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                                Ihereby            on the
                                                                                                                                               certify that      day of          _  2 020, Imailed a copy of    ,


this   summons and         a copy of the complaint t0 the defendant(s)                       by       (registered 0r certiﬁed) mail,            and the same was returned Without acceptance this _day of
          ,
              2 020, and     I   did deliver said     summons and            a copy of the complaint t0                         the Sheriff 0f Tippecanoe County, Indiana.


                  Dated   this   _ day 0f                          ,
                                                                       2 020.




                                                                                                                                             CLERK, TIPPECANOE CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                          This   summons came             to   hand 0n the              _ day of                    ,
                                                                                                                                          2020, and        I   served the same on the            _ day of               ,
                                                                                                                                                                                                                            2020.
                  1.             By mailing a copy of the summons and complaint personally to         address
                  2.             By delivering a copy of summons and complaint personally to                                                                                                 .




                  3.             By leaving a copy of the summons and complaint at                              t he dwelling house 0r usual place of abode                                                                               of
                                 defendant:                               (Na me 0f Person) and by mailing by ﬁrst class mail a copy of the summons 0n the                                                                                _ day
                                 0f                   ,
                                                          2 020 t0                                                 h   is last    known      address.
                  4.             By    serving his agent as provided              by rule,    statute 0r valid                  agreement to-wit:


                  5.             Defendant cannot be found in                my bailwick and summons was not                                 served.


                  And I now return this writ this           _ day 0f                     ,
                                                                                             2 020.



                                                                                                                                             SHERIFF               0r   DEPUTY

RETURN ON SERVICE OF SUMMONS:                                          Ihereby    certify that            I   have served the Within summons:


                  1.             By delivery on the         _ day 0f                              ,
                                                                                                          2 020 a copy 0f this            summons and               a copy of the complaint t0 each of the Within                   named
                                 defendant(s)                                                                                                          .




                  2.             By leaving on the         _   day of                                 ,
                                                                                                          2 020 for each 0f the within             named                defendant(s)


                                 _
                                 _,
                                      a copy 0f the   summons and           a copy 0f the complaint at the respective dwelling house 0r usual place of abode With
                                         a person of suitable age and discretion residing therein Whose usual duties 0r activities include prompt communication of such
                                 information to the person served.
                  3.                                                                                                                                           a   nd by mailing a copy 0f the summons without                      the
                                 complaint to                                                                           a   t                                                            t       he   last   known   address 0f defendant(s).




                  A11 done in Tippecanoe County, Indiana.




Fees: $
                                                                                                                                             SHERIFF               or   DEPUTY
                                                                  79D01 -2009-CT-0001 82                                                                Filed: 9/24/2020 9:33   PM
                                                                                                                                                                         Clerk
      USDC IN/ND case 4:21-cv-00010-TLS-APR      document
                                    Tippecanoe Superior Court 1-1 filed 02/03/21 page 14 of 37            1                                         Tippecanoe County, Indiana


                               CIRCUIT AND SUPERIOR COURTS FOR THE                                   COUNTY OF TIPPECANOE
                                                                   STATE OF INDIANA
                                                             COURTHOUSE, 301 MAIN STREET
                                                               LAFAYETTE, INDIANA 47901

Petar Tchotrov

                                                Plaintiff(s)


                       VS.                                                                         N0.

Adam J. Rausch and Transcorr, LLC d/b/a Venture                        Logistics      (US   DOT #670782)
                                                Defendant(s)

                                                                                 SUMMONS
The State of Indiana to Defendant: Transcorr, LLC c/o Evilsizor Process Servers,                                    LLC,    Christine Petri, Express Process
Service, Inc., 41 South Post Road, Indianapolis, IN 46219

          You have been            sued by the person(s) named            "plaintiff" in the court stated          above.

       The nature of the suit against you is stated in the complaint which                           is   attached to this document.      It   also states the
demand Which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
aﬁer you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days t0 answer if this summons was received by mail. Such Answer Must Be Made In Court.


         Ifyou have a claim for relief against the plaintiff arising from the same                            tr   nsaction or occurrence, you must assert           it   in
                                                                                                                                    "

your written answer.


         9/25/2020
Dat e_


ROM BYRON, #21268-49
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
TELEPHONE:      (8 1 2)3 32-9451


                                                       ACKNOWLEDGMENT OF SERVICE 0F SUMMONS
          A copy of the above summons and a copy of the complaint attached thereto were received by me at
2020.




                                                                                                   SIGNATURE OF DEFENDANT
PRAECIPE:   I   designate the following   mode of service t0 be used by the        Clerk.


XX        By    certiﬁed or registered mail with return receipt to above address.


D         By    Sheriff delivering a copy of summons and complaint personally t0 defendant or            by leaving a copy of the summons and complaint   at his   dwelling
          house or usual place 0f abode with some person of suitable age and discretion residing therein.


D         By                       d elivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint              at

          his dwelling   house 0r usual place of abode.


D         By sewing     his agent as   provided by   rule, statute or valid   agreement, to-wit:


                                                                                                   KEN NUNN LAW OFFICE


                                                                                                   BY:      s/ROMBYRON
                                                                                                         ATTORNEY FOR PLAINTIFF
       USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 15 of 37

CERTIFICATE OF MAILING:                       I   certify that     on the   _ day of                               ,
                                                                                                                       2 020,    I   mailed a copy of this summons and a copy of the complaint t0 each of the
defendant(s) by (registered or certiﬁed mail requesting a return receipt signed by the addressee only, addressed t0 each of said defendant(s) at the address(es)
furnished     by plaintiff.

                  Dated   this   _ day 0f                      ,
                                                                   2 020.




                                                                                                                                             CLERK, TIPPECANOE CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                               Ihereby               certify that service            of summons with return receipt requested was mailed on the                                _ day of _
              ,
                  2 020, and that a copy of the return of receipt was received by                                 me on the           _ day of                             ,
                                                                                                                                                                               2 020, which copy         is   attached herewith.




                                                                                                                                             CLERK, TIPPECANOE CIRCUIT/SUPERIOR COURTS

CERTIFICATE 0F CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                                Ihereby            on the
                                                                                                                                               certify that      day of          _  2 020, Imailed a copy of    ,


this   summons and         a copy of the complaint t0 the defendant(s)                       by       (registered 0r certiﬁed) mail,            and the same was returned Without acceptance this _day of
          ,
              2 020, and     I   did deliver said     summons and            a copy of the complaint t0                         the Sheriff 0f Tippecanoe County, Indiana.


                  Dated   this   _ day 0f                          ,
                                                                       2 020.




                                                                                                                                             CLERK, TIPPECANOE CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                          This   summons came             to   hand 0n the              _ day of                    ,
                                                                                                                                          2020, and        I   served the same on the            _ day of               ,
                                                                                                                                                                                                                            2020.
                  1.             By mailing a copy of the summons and complaint personally to         address
                  2.             By delivering a copy of summons and complaint personally to                                                                                                 .




                  3.             By leaving a copy of the summons and complaint at                              t he dwelling house 0r usual place of abode                                                                               of
                                 defendant:                               (Na me 0f Person) and by mailing by ﬁrst class mail a copy of the summons 0n the                                                                                _ day
                                 0f                   ,
                                                          2 020 t0                                                 h   is last    known      address.
                  4.             By    serving his agent as provided              by rule,    statute 0r valid                  agreement to-wit:


                  5.             Defendant cannot be found in                my bailwick and summons was not                                 served.


                  And I now return this writ this           _ day 0f                     ,
                                                                                             2 020.



                                                                                                                                             SHERIFF               0r   DEPUTY

RETURN ON SERVICE OF SUMMONS:                                          Ihereby    certify that            I   have served the Within summons:


                  1.             By delivery on the         _ day 0f                              ,
                                                                                                          2 020 a copy 0f this            summons and               a copy of the complaint t0 each of the Within                   named
                                 defendant(s)                                                                                                          .




                  2.             By leaving on the         _   day of                                 ,
                                                                                                          2 020 for each 0f the within             named                defendant(s)


                                 _
                                 _,
                                      a copy 0f the   summons and           a copy 0f the complaint at the respective dwelling house 0r usual place of abode With
                                         a person of suitable age and discretion residing therein Whose usual duties 0r activities include prompt communication of such
                                 information to the person served.
                  3.                                                                                                                                           a   nd by mailing a copy 0f the summons without                      the
                                 complaint to                                                                           a   t                                                            t       he   last   known   address 0f defendant(s).




                  A11 done in Tippecanoe County, Indiana.




Fees: $
                                                                                                                                             SHERIFF               or   DEPUTY
                                                                                                              Filed: 10/30/2020 12:31   PM
                                                                                                                                  Clerk
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 16 of 37                              Tippecanoe County, Indiana




                       IN   THE TIPPECANOE COUNTY SUPERIOR COURT

                                          STATE OF INDIANA

  PETAR TCHOTROV,                                            )

                                                             )

                            Plaintiff,                       )

                                                             )   CAUSE NO.:      79D01-2009-CT-000182
        V.                                                   )

                                                             )
  ADAM RAUSCH and TRANSCORR,
         J.                                                  )

  LLC d/b/a VENTURE LOGISTICS,                               )

                                                             )
                            Defendants.                      )




               E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

 Party Classiﬁcation:       Initiating   _     Responding         A        Intervening   _
 1.    The undersigned attorney and          all   attorneys listed 011 this form      now   appear in   this case for
       the following party member(s):


        ADAM J. RAUSCH and TRANSCORR, LLC d/b/a VENTURE LOGISTICS
 2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
       information as required by Trial Rules 3.1 and 77(B) is as follows:


       Robert R. Foos, Jr.                                                  Attorney #20885-45
       Lynsey F. David                                                      Attorney #32594-49
       LEWIS WAGNER, LLP                                                    Phone: (317) 237-0500
       501 Indiana Avenue, Suite 200                                        Fax:  (317) 630-2790
       Indianapolis,   IN 46202                                             rfoos@lewiswagner.com
                                                                            1david@lewiswagner.com

       IMPORTANT:             Each attorney speciﬁed on           this   appearance:
       (a)      certiﬁes that the contact information listed for him/her                 0n the Indiana Supreme
                Court R011 0f Attorneys            is   current and accurate as 0f the date 0f this
                Appearance;
       (b)      acknowledges that all orders, opinions, and notices from the court in this
                matter that are served under Trial Rule 86(G) Will be sent t0 the attorney at
                the email address(es) speciﬁed by the attorney on the Roll 0f Attorneys
                regardless 0f the contact information listed above for the attorney; and
       (c)      understands that he/she            is   solely responsible for keeping his/her R011 of
                Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                2(A).
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 17 of 37


       Attorneys can review and update their Roll of Attorneys contact information on the
       Courts Portal at http://portal.courts.in.gov.


       There are other party members: Yes              No   X      (If yes, list   on continuation page.)

      Ifﬁrst initiatingpartyﬁling this case, the Clerk      is   requested t0 assign the case the
       following Case Type under Administrative Rule 8(b)(3):               N/A

       Iwill accept service by fax at the above noted number: Yes         No                 X
       Counsel would represent t0 the court that fax service is acceptable in emergency
       situations.


       This case involves support issues. Yes            No X          (Ifyes, supply social security
       numbers   for all family   members 0n   continuation page.)


       There are related cases. Yes           N0 X      (Ifyes, list   on continuation page.)

       This form has been served on    all   other parties. Certiﬁcate of Service       is   attached.
       Yes   X       No

       Additional information required by local rule:



                                                 LEWIS WAGNER, LLP



                                       By:       /s/Lynsev F. David
                                                 ROBERT R. FOOS, JR., #20885-45
                                                 LYNSEY F. DAVID, #32594-49
                                                 Counselfor Defendants, Adam J. Rausch and
                                                 Transcorr, LLC d/b/a Venture Logistics
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 18 of 37


                                   CERTIFICATE OF SERVICE

          hereby certify that 0n October 30, 2020, a copy of the foregoing was served 0n the
          I

 following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
 paid delivery for those parties not yet registered:


          Rom Byron
          KEN NUNN LAW OFFICE
          104 South Franklin Road
          Bloomington, IN 47404
          romb@kennunn.com
          Counselfor Plaintiff

                                                By: /s/ Lynsey F. David
                                                       LYNSEY F. DAVID

 LEWIS WAGNER, LLP
 Suite   200
 501 Indiana Avenue
 Indianapolis,   IN 46202
 Telephone:       317-237-0500
 Facsimile:       3 17-630-2790
 RFoos@leWiswagner.com
 ldavid@lewiswagner.com
                                                                                                          Filed: 10/30/2020 12:31   PM
                                                                                                                             Clerk
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 19 of 37                         Tippecanoe County, Indiana




                         IN   THE TIPPECANOE COUNTY SUPERIOR COURT

                                                STATE OF INDIANA

  PETAR TCHOTROV,                                         )

                                                          )

                              Plaintiff,                  )

                                                          )   CAUSE NO.:     79D01-2009-CT-000182
         V.                                               )

                                                          )
  ADAM RAUSCH and TRANSCORR,
             J.                                           )

  LLC d/b/a VENTURE LOGISTICS,                            )

                                                          )
                              Defendants.                 )



                  INITIAL   MOTION FOR AUTOMATIC ENLARGEMENT OF TIME
        Defendants,      Adam     J.   Rausch and Transcorr,    LLC   d/b/a Venture Logistics,        by counsel,

 pursuant t0 LR79-TR6(B)-(4) 0f the Tippecanoe County Local Rules,                      move   the Court for an


 automatic 30-day enlargement of time to respond t0 Plaintiff’ s Complaint for              Damages up     t0   and

 including   November       30, 2020. In support thereof, Defendants state the following:


        1.          Plaintiff s Complaint for     Damages was ﬁled 0n September 24, 2020.

        2.          Defendant Transcorr     LLC d/b/a Venture Logistics      (“Venture”) received a courtesy


 copy 0f the Complaint 0n October          5,   2020. Venture accepts service and      now request   an extension


 of time in which to respond t0 the Complaint.


        4.          Plaintiffs counsel does not object to this Motion.


        5.          Pursuant t0 LR79-TR6(B)-(4), n0 written order from the Court             is   required 0n this


 Motion; rather, the enlargement of time up t0 and including November 30, 2020 shall be


 automatically allowed.


        WHEREFORE, Defendants, Adam J. Rausch and Transcorr, LLC d/b/a Venture Logistics,

 by counsel, pursuant t0 LR79-TR6(B)-(4) of the Tippecanoe County Local Rules, move                     the Court


 for an automatic 30-day enlargement             0f time t0 respond t0   Plaintiff’s   Complaint for Damages
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 20 of 37


 through and including      November   30, 2020,    Which enlargement 0f time   shall   be automatically


 allowed Without the necessity 0f a Court Order.


                                                   LEWIS WAGNER, LLP



                                         By:       /s/ Lynsey F.   David
                                                   ROBERT R. FOOS, JR., #20885-45
                                                   LYNSEY F. DAVID, #32594-49
                                                   Counselfor Defendants, Adam J. Rausch and
                                                   Transcorr, LLC d/b/a Venture Logistics




                                    CERTIFICATE OF SERVICE

          hereby certify that on October 30, 2020, a copy of the foregoing was served on the
          I

 following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
 paid delivery for those parties not yet registered:


          Rom Byron
          KEN NUNN LAW OFFICE
          104 South Franklin Road
          Bloomington, IN 47404
          romb@kennunn.com
          Counselfor Plaintiﬁ"

                                                   By: /S/ Lynsey F. David
                                                       LYNSEY F. DAVID

 LEWIS WAGNER, LLP
 Suite   200
 501 Indiana Avenue
 Indianapolis,   IN 46202
 Telephone:       3   17-237-0500
 Facsimile:       3   17-630-2790
 RFoos@lewiswagner.com
 1david@lewiswagner.com
                                                                                                    Filed: 11/9/2020 2:26 PM
                                                                                                                        Clerk
       USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21                    pageTippecanoe
                                                                                                  21 of 37County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 11/02/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8321
    9007 08. Our records indicate that this item was delivered on 10/26/2020 at 03:58 p.m. in
    INDIANAPOLIS, IN 46239. The scanned image of the recipient information is provided below.

    Signature of Recipient :
    (Authorized Agent)




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.
    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     TRANSCORR LLC C/O EVILSIZOR PROCESS SERVERS LLC CHRISTINE PETRI EXPRESS PROCESS SERVICE INC
     41 S POST RD
     INDIANAPOLIS IN 46219-6807




    Customer Reference Number:           C2289169.13029912
    Return Reference Number:             P. Tchotrov

2
USPS MAIL PIECE TRACKING NUMBER: 420462199214890194038321900708
   USDC IN/ND case
MAILING DATE:
                        4:21-cv-00010-TLS-APR document 1-1
                  09/28/2020
                                                                       filed 02/03/21 page 22 of 37
DELIVERED DATE: 11/02/2020
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 TRANSCORR LLC C/O EVILSIZOR PROCESS SERVERS LLC CHRISTINE PETRI EXPRESS PROCESS SERVICE INC
 41 S POST RD
 INDIANAPOLIS IN 46219-6807



MAIL PIECE TRACKING EVENTS:
 09/28/2020 13:01     PRE-SHIPMENT INFO SENT USPS AWAITS ITEM                        BLOOMINGTON,IN 47404
 09/29/2020 21:42     ORIGIN ACCEPTANCE                                              BLOOMINGTON,IN 47404
 09/29/2020 22:57     PROCESSED THROUGH USPS FACILITY                                INDIANAPOLIS,IN 46206
 10/05/2020 10:24     FORWARDED                                                      INDIANAPOLIS,IN 46219
 10/10/2020 08:44     PROCESSED THROUGH USPS FACILITY                                INDIANAPOLIS,IN 46206
 10/16/2020 08:53     PROCESSED THROUGH USPS FACILITY                                INDIANAPOLIS,IN 46206
 10/19/2020 02:15     PROCESSED THROUGH USPS FACILITY                                INDIANAPOLIS,IN 46206
 10/19/2020 10:32     FORWARD EXPIRED                                                INDIANAPOLIS,IN 46219
 10/24/2020 08:54     PROCESSED THROUGH USPS FACILITY                                INDIANAPOLIS,IN 46206
 10/26/2020 01:38     PROCESSED THROUGH USPS FACILITY                                INDIANAPOLIS,IN 46206
 10/26/2020 15:58     DELIVERED TO AGENT FOR FINAL DELIVERY                          INDIANAPOLIS,IN 46239
 11/02/2020 10:01     Delivered (system added)
                                                                                                                         Filed: 11/30/2020 2:57   PM
                                                                                                                                            Clerk
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 23 of 37                                        Tippecanoe County, Indiana




                             IN    THE TIPPECANOE COUNTY SUPERIOR COURT

                                                    STATE OF INDIANA

  PETAR TCHOTROV,                                                 )

                                                                  )

                                   Plaintiff,                     )

                                                                  )    CAUSE NO.:         79D01-2009-CT-000182
          V.                                                      )

                                                                  )

  ADAM RAUSCH and TRANSCORR,
              J.                                                  )

  LLC   d/b/a      VENTURE LOGISTICS,                             )

                                                                  )

                                   Defendants.                    )




                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

        Defendants,          ADAM RAUSCH and TRANSCORR, LLC d/b/a VENTURE LOGISTICS,
                                        J.




 by counsel, and      for their     Answer      t0 Plaintiff’s   Complaint for Damages (“Complaint”), allege and

 state as follows:


                                        STATEMENT AND JURISDICTION

         1.          This    is   a clear liability collision in Which Defendants’ tractor cab                 was negligently

 driven by     Adam     J.   Rausch, causing a collision With the tractor                 trailer   driven by Plaintiff, Petar


 Tchotrov.     As   a result 0f the collision, Plaintiff has incurred medical expenses, lost wages, property


 damage and        other special expenses in an         amount        t0   be proven   at trial   of this cause.


        ANSWER:                   Defendants deny the allegations contained in paragraph                       1   of Plaintiff’s


 Complaint.




        2.           Jurisdiction      and venue are appropriate              in   Tippecanoe County, Indiana, as said

 collision occurred within the boundaries 0f Tippecanoe County, State of Indiana.


        ANSWER:                   Defendants admit that      this jurisdiction is a       proper venue.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 24 of 37


                                          FIRST CAUSE OF ACTION

                                    NEGLIGENCE OF PETAR TCHOTROV

         3.         Plaintiff realleges    and incorporates herein by reference paragraphs                 1   through 2


 above as     if fully restated verbatim.



         ANSWER:               Defendants incorporate by reference their responses to paragraphs                  1-2.




         4.         On   01‘   about August    5,   2020, the defendant,    Adam       J.   Rausch, negligently drove a


 tractor cab, striking the tractor trailer driven        by   Plaintiff, Petar   Tchotrov.


         ANSWER:               Defendants deny the allegations contained in paragraph 4 of                     Plaintiff’s


 Complaint.




         5.         Defendant      Adam   J.   Rausch had a duty         t0 operate his tractor      cab in a safe and


 reasonable manner.


         ANSWER:               Defendants admit only those duties owed under Indiana law and deny any


 allegation contained in paragraph 5 0f Plaintiff” s Complaint that               is   inconsistent therewith.




         6.         Defendant      Adam   J.   Rausch    failed in the   above mentioned duties and         is   therefore


 negligent.


         ANSWER:               Defendants deny the allegations contained in paragraph 6 of                     Plaintiff’s


 Complaint.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 25 of 37


         7.      Defendant      Adam    J.   Rausch's negligence was the direct and proximate cause 0f


 Plaintiffs injuries.


         ANSWER:             Defendants deny the allegations contained in paragraph 7 of              Plaintiff’s


 Complaint.




         8.      Plaintiff Petar Tchotrov's injuries    and damages are permanent.

         ANSWER:             Defendants are Without sufﬁcient information t0 admit 0r deny the


 allegations contained in paragraph 8 of Plaintiff’s Complaint.




         9.      As     a direct and proximate result 0f Adam     J.   Rausch'   s   negligence, Petar Tchotrov


 has suffered lost wages.


         ANSWER:             Defendants deny the allegations contained in paragraph 9 0f              Plaintiff’s


 Complaint.




         10.     Plaintiff, Petar   Tchotrov, has incurred medical      bills for the   treatment 0f his injuries


 directly resulting   from   this collision.


         ANSWER:             Defendants are Without sufﬁcient information t0 admit or deny the


 allegations contained in paragraph 10 of Plaintiff” s Complaint.




         11.     As     a direct and proximate result 0f   Adam   J.   Rausch's negligence, Petar Tchotrov


 has experienced physical and mental pain and suffering, lost wages, property damage, and has lost


 the ability to perform usual activities, resulting in a diminished quality of life.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 26 of 37


         ANSWER:            Defendants deny the allegations contained in paragraph 11 of            Plaintiff’s


 Complaint.




                                         SECOND CAUSE OF ACTION

                            NEGLIGENCE PER SE OF PETAR TCHOTROV

         12.        Plaintiff realleges    and incorporates herein by reference paragraphs     1   through 11


 above as     if fully restated verbatim.



         ANSWER:            Defendants incorporate by reference their responses t0 paragraphs 1-1         1.




         13.        Adam J. Rausch violated state and federal statutes and regulations including but not

 limited to Title 9 0f the Indiana Code.


         ANSWER:            Defendants deny the allegations contained in paragraph 13 of            Plaintiff’s


 Complaint.




         14.        Defendant   Adam      J.   Rausch's statutory Violations directly and proximately caused


 Plaintiffs   damages and    injuries.


         ANSWER:            Defendants deny the allegations contained in paragraph 14 of            Plaintiff’s


 Complaint.




         15.        Defendant   Adam       J.   Rausch   is   negligent per se based 0n these statutory and


 regulatory Violations.


         ANSWER:            Defendants deny the allegations contained in paragraph 15 of            Plaintiff’s


 Complaint.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 27 of 37


                                          THIRD CAUSE OF ACTION

             RESPONDEAT SUPERIOR OF TRANSCORR, LLC d/b/a Venture Logistics

          16.       Plaintiff realleges    and incorporates herein by reference paragraphs            1   through 15


 above as    if fully restated verbatim.



          ANSWER:           Defendants incorporate by reference their responses to paragraphs 1-15.




          17.       Defendant   Adam       J.   Rausch was the employee,          agent, servant, or independent


 contractor for Transcorr,    LLC d/b/a Venture Logistics. Accordingly,             Transcorr,   LLC d/b/a Venture

 Logistics   is   vicariously liable for the acts 0f Defendant       Adam    J.   Rausch   for the causes 0f action


 above.


          ANSWER:           Defendants admit that        Adam J. Rausch was an employee of Transcorr, LLC

 d/b/a Venture Logistics        on August        5,   2020. For the remaining allegations in paragraph 17,


 Defendants only admit duties under Indiana law, deny any inconsistent therewith, and deny that


 Adam J.    Rausch has any    responsibility for the “causes 0f the action above.”




          WHEREFORE,          Defendants,        ADAM       J.   RAUSCH      and    TRANSCORR, LLC             d/b/a


 VENTURE LOGISTICS, by counsel, pray that Plaintiff take nothing by way of his Complaint, for

 the costs 0f the action,   and   all   other just and proper relief.




                                                         LEWIS WAGNER, LLP



                                                By:      /s/ Lynsey F.   David
                                                         ROBERT R. FOOS, JR., #20885-45
                                                         LYNSEY F. DAVID, #32594-49
                                                         Counselfor Defendants, Adam J. Rausch and
                                                         Transcorr, LLC d/b/a Venture Logistics
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 28 of 37


                                                    AFFIRMATIVE DEFENSES

           1.         Plaintiff’s       claim should be barred or reduced as a result of his               own    comparative


 fault,   including but not limited to failure to mitigate any incurred risk.


           2.         Plaintiff failed t0 mitigate his           damages.


           3.         For further response             t0 Plaintiffs     Complaint, Defendants speciﬁcally reserve the


 right t0 introduce into evidence                  proof 0f collateral source payments received by 0r 0n behalf of the


 Plaintiff pursuant t0 the applicable provisions 0f I.C. § 34-44-1-1,                          e_t   ﬂ”    in the event   it   is



 subsequently determined that such payments were                             made and     are an appropriate matter for


 consideration       by    the jury.


           4.         That any and           all   damages and   injuries   complained of were proximately caused, in

 whole 0r       in part,   by   the negligence and/or fault 0f unknown non-parties.


           5.         Plaintiff’s       Complaint       fails t0 state   a claim upon which relief can be granted and


 should be dismissed.


           6.         Plaintiff incurred or            assumed the   risk   of his alleged injuries and damages and the


 claims 0f Plaintiff should be barred or reduced proportionately.


           7.         Some       0r   all   0f Plaintiff’s alleged personal injuries      may have been       pre-existing 0r


 caused by another accident 0r traumatic event.


           8.         Some       0r   all   0f Plaintiff’s medical expenses        may have been     reduced by write-offs,


 set-offs,   and/or adjustments in accordance with Stanley                    v.   Walker and/or Patchett    v.   Lee.


           9.         Plaintiff       may have been          fully or partially     compensated for       his injuries and/or


 damages by        third parties.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 29 of 37


           10.         Defendant Rausch encountered a sudden emergency not of his          own making, and

 thus, the   sudden emergency doctrine        is   applicable t0 this case in considering Defendant’s actions


 and   faults, if any.



           11.         Defendants hereby reserve the right t0 assert any additional afﬁrmative defenses,


 as they   may become known through the            course of discovery.


       WHEREFORE,           Defendants,   ADAM RAUSCH and TRANSCORR, LLC d/b/a VENTURE
                                                    J.




 LOGISTICS, by           counsel, pray for judgment in their favor and against Plaintiff, for costs of this


 action,   and   all   other relief proper in the premises.


                                                         LEWIS WAGNER, LLP



                                              By:        /s/ Lynsey F.   David
                                                         ROBERT R. FOOS, JR., #20885-45
                                                         LYNSEY F. DAVID, #32594-49
                                                         Counselfor Defendants, Adam J. Rausch and
                                                         Transcorr, LLC d/b/a Venture Logistics
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 30 of 37


                                       CERTIFICATE OF SERVICE

          hereby certify that 0n November 30, 2020, a copy of the foregoing was served on the
          I

 following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
 paid delivery for those parties not yet registered:


          Rom Byron
          KEN NUNN LAW OFFICE
          104 South Franklin Road
          Bloomington, IN 47404
          romb@kennunn.com
          Counselfor Plaintiff

                                                By: /s/ Lynsey F. David
                                                       LYNSEY F. DAVID

 LEWIS WAGNER, LLP
 Suite   200
 501 Indiana Avenue
 Indianapolis,   IN 46202
 Telephone:       3   1   7-237-0500
 Facsimile:       3   1   7-630-2790
 rf00s@lewiswagner.com
 ldaVid@leWiswagner.com
                                                                                                   Filed: 12/11/2020 2:52   PM
                                                                                                                    Clerk
 USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 31 of 37               Tippecanoe County, Indiana


STATE OF INDIANA                      )         IN   THE TIPPECANOE SUPERIOR COURT             1

                                          SS:
COUNTY OF TIPPECANOE                  i                 CAUSE NO.     79D01—2009—CT-000182

PETAR TCHOTROV

       VS.

ADAM RAUSCH and
       J.

TRANSCORR, LLC      d/b/a Venture Logistics


                         MOTION FOR MEDIATION ORDER
       Comes now   the plaintiff,   by counsel,      Rom Byron,   and respectfully requests   that the
Court enter an Order requiring the parties t0 mediate        this case.



                            Respectfully submitted,
                            KEN NUNN LAW OFFICE


                            BY:       /s/R0m Byron
                                      Rom Byron,       21268-49
                                      Attorney for     Plaintiff, Petar S.   Tchotrov



                              CERTIFICATE OF SERVICE

       Ihereby certify that I have mailed, personally delivered 0r ﬁled electronically a copy 0f
this motion t0 Robert R. Foos, Lynsey F. David, LEWIS WAGNER, LLP, 501 Indiana

Avenue, Suite 200, Indianapolis, IN 46202, 0n this 11th day 0f December, 2020.

                                      /s/   Rom Byron
                                      Rom Byron,       21268-49
                                      Attorney for     Plaintiff, Petar S.   Tchotrov


Rom Byron,   21268-49
Attorney for Plaintiff, Petar S. Tchotrov
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Telephone: (812) 332-9451
Fax: (812) 331-5321
                                                                                                 Filed: 12/11/2020 2:52   PM
                                                                                                                    Clerk
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 32 of 37                Tippecanoe County, Indiana




 STATE OF INDIANA                        )         IN   THE TIPPECANOE SUPERIOR COURT I
                                         )   SS:
 COUNTY OF TIPPECANOE                    )         CAUSE NO.79D01-2009-CT-000182
 PETAR S. TCHOTROV
              VS.


 ADAM RAUSCH
         J.

 VENTURE LOGISTICS

                        MOTION FOR PRE-TRIAL CONFERENCE
        Comes now the    plaintiff,    by counsel,      Rom Byron,   and respectfully requests the Court      t0


 set a telephonic pre-trial   conference in this cause 0f action, in order t0 set appropriate         trial


 deadlines.                      Respectfully submitted,
                                 KEN NUNN LAW OFFICE
                                 BY:     /S/R0m Byron
                                         Rom Byron, 21268-49
                                         ATTORNEY FOR PLAINTIFF, Petar S.                  Tchotrov

                                       CERTIFICATE OF SERVICE
        I hereby certify that I have mailed, personally delivered 0r ﬁled electronically a copy 0f

 thismotion t0 Robert R. Foos; Lynsey F. David, LEWIS WAGNER, LLP, 501 Indiana Avenue,
 Suite 200, Indianapolis, IN 46202 on this 11th day of December, 2020.


                                         /S/   Rom Byon
                                         Rom Byron, 21268-49
                                         Attorney for     Plaintiff, Petar S.   Tchotrov

 Rom Byron, 21268-49
 Attorney for Plaintiff, Petar   S.   Tchotrov
 Ken Nunn Law Ofﬁce
 104 South Franklin Road
 Bloomington, IN 47404
 Telephone: (812) 332-9451
 Fax: (812) 331-5321
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 33 of 37


 STATE OF INDIANA                                      )   IN THE TIPPECANOE SUPERIOR          COURT   1




 COUNTY OF TIPPECANOE                                  3   CASE NO: 79D0 1 -20-09-CT-0001 82

 PETAR TCHOTROV

  V.



 ADAM RAUSCH, TRANSCORR, LLC D/B/A VENTURE LOGISTICS
           J.




                                                     ORDER
          The Court    sets telephonic attorney   conference for February 18, 2021 at 1:30 p.m. Counsel
 for Plaintiff to initiate the call to the parties   and to the Court.


  Copy   to parties.


  So ordered on   this the 17th   day of December, 2020. db




                                                      Ran$y            Judge
                                                              J Williafns,
                                                      Tippecanoe Superior Court   1
                                                                                                              Filed: 1/12/2021 1:12   PM
                                                                                                                              Clerk
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 34 of 37                          Tippecanoe County, Indiana




 STATE OF INDIANA                            )             IN   THE TIPPECANOE SUPERIOR COURT                 1



 COUNTY OF TIPPECANOE                        g             giUSE NO.      79D01—2009—CT-000182

 PETAR TCHOTROV

          VS.

 ADAM RAUSCH and
          J.

 TRANSCORR, LLC             d/b/a Venture Logistics


               PLAINTIFF’S PRELIMINARY LIST OF WITNESSES                             AND EXHIBITS

 WITNESSES:

 1.       Plaintiff,   Petar Tchotrov


 2.       Defendant,     Adam J. Rausch

 3.       Representative 0f Defendant, Transcorr,           LLC d/b/a Venture Logistics

 4.       Investigating Ofﬁcer, A. Burton,       ID   #2   0338, Lafayette Police Department


 The   Plaintiff anticipates that his/her non—retained treating healthcare providers and/or retained
                                 damages and causation, including, but not limited to diagnoses;
 expert(s) Will testify as t0 both
 prognoses; past, present, and future treatment and its costs; and permanency (if applicable),

 including a permanent partial impairment rating; injuries she claims t0 have sustained in the
 accident in question (Which have been disclosed his/herein) were more than likely caused by the
 accident in question, and are permanent in nature, and that the treatment was reasonable and
 necessary; that the opinions will be based upon their examination 0f the Plaintiff and/or
 treatment records from his/her healthcare providers upon Which they routinely rely, treatises, and
 their own education, training, and experience; render opinions and facts consistent With the
 records 0f treatment and/or any narrative report               made by the his/her non—retained treating
 healthcare providers.       If the plaintiff retained      a   26B4 expert, then that expert Will rely 0n   the
 above, and, in addition, his/her report and the opinions expressed therein.



 5.       A11 treating physicians, Farmington Hills Center, 32961 Middlebelt Road, Farmington,                MI
 48334, (248) 855—1540


 6.       A11 treating physicians,   WB Clinic Orthopedics, 6777 West Maple Road, West Bloomﬁeld,
 MI 48322,     (800) 436—7936


 7.       A11 treating physicians, Haller   & Hug PC, 27555 Farmington Road, Suite 120, Farmington,
 MI 48334,     (248) 477—5608
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 35 of 37


                                                             2


 8.     A11 treating physicians,       IU Health Amett Hospital, 5 165       Lafayette Lane,   IN 47905,   (765)
 448—8000


 9.     Physical therapists,        Team Rehab, 27555 Farmington Road,          Suite 140, Farmington,     MI
 48334, (248) 5 16—1300


 10.    A11 treating medical providers that plaintiff has seen for injuries.


 11.    Representative of Plaintiff’s employer, Xfinity Freight, 26091 Sherwood Ave, Suite 114,
 Warren,   MI 48091,   (586) 883-6440


 12.    Various lay Witnesses, t0 be        named later,     Will testify t0 the plaintiffs physical abilities before
        and/or after the incident.


 13.    A11 Witnesses listed        by defendant.

 14.    Additional Witnesses         may be listed by plaintiffs    after discovery has   been completed and prior
        t0   any deadlines    set   by the Court.

 15.    Plaintiff reserves the right to call rebuttal Witnesses.


 EXHIBITS:

 1.     Accident report.


 2.     Commercial Indiana Driver's Manual,           as published      by the Indiana Bureau 0f Motor Vehicles

 3.     Federal Trucking       Handbook

 4.     Diagram 0f scene 0f incident.

 5.     Medical records.


 6.     Medical   bills, if   medical expenses are sought        at trial.



 7.     X—rays 0r other results 0f diagnostic       tests.



 8.     911 Calls and/or recordings


 9.     Photographs 0r other depictions.


 10.    Video   relating t0 this cause.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 36 of 37


                                                             3
 11.      Video depictions/animations/stills 0f medical treatments and/or surgery performed 0r t0 be
          performed including but not limited t0 anatomical depictions 0f the human body and/or
          instrumentalities used or t0 be used in such treatments.


 12.      Animation depicting      how the incident occurred 0r an expert's        opinion 0n   how the incident
          occurred 0r might have occurred 0r similarly including but not limited t0 instrumentalities
          and persons and locations involved in the          incident.


 13.      Demonstrative aids and/or exemplars, including but not limited t0 photographs, website
          materials,   Google Earth maps and       street   Views 0r other computer assisted    GPS   location
          programs depicting locations.


 14.      A11 exhibits listed   by defendant

 15.      Additional exhibits    may be listed by plaintiffs upon completion 0f discovery and prior t0 any
          deadlines set   by the Court

 16.      Any and all documents      0r other materials utilized        by any expert retained by defendant and/or
          plaintiff t0 testify in this   cause 0f action.


 17.      Any and all documents      attached and/or referenced in defendant's discovery responses.




                                                                 Respectfully submitted,
                                                                 KEN NUNN LAW OFFICE


                                                      By:        /s/   Rom Byron
                                                                 Rom Byron, #21268—49
                                                                 Attorney for   Plaintiff, Petar   Tchotrov
 Rom Byron, #21268—49
 Ken Nunn Law        Office
 Franklin Place
 104   S. Franklin   Road
 Bloomington, IN 47404
 Telephone (8 12) 332—9451
 Attorney for   Plaintiff, Petar   Tchotrov
USDC IN/ND case 4:21-cv-00010-TLS-APR document 1-1 filed 02/03/21 page 37 of 37



                                       CERTIFICATE OF SERVICE

          Ihereby    certify thaton the 12th day 0f January, 2021 a copy 0f this document was filed
 electronically. Service 0f this filing Will  be made 0n all registered counsel by operation 0f the
 Court’s electronic filing    system 0r by mail should counsel not be registered.


 Robert R. Foos (#20885—45)
 Lewis & Wagner, LLP
 501 Indiana Ave, Suite 200
 Indianapolis, 1N 46202
 Phone: (317) 237-0500
 Fax: (317) 630—2790


 Lynsey F. David (#32594-49)
 Lewis & Wagner, LLP
 501 Indiana Ave, Suite 200
 Indianapolis, IN 46202
 Phone: (317) 237—0500
 Fax: (317) 630—2790


                                                       Respectfully submitted,
                                                       KEN NUNN LAW OFFICE


                                                       /s/   Rom Byron
                                                       Rom Byron, #21268—49
                                                       Attorney for   Plaintiff, Petar   Tchotrov


 Rom Byron, #21268—49
 Ken Nunn Law        Office
 Franklin Place
 104   S. Franklin   Road
 Bloomington, IN 47404
 Telephone (8 12) 332—9451
 Attorney for   Plaintiff, Petar    Tchotrov
